DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 2/19/21.
The application has been amended as follows: 
1. (Currently Amended) A display unit comprising 
a display panel that includes a plurality of pixels arranged in a matrix, each of the pixels including: 
an optical modulator or a self-luminescent element; an electrochromic element, an electrophoretic element, or an electrowetting element; 
a pixel circuit configured to selectively drive the optical modulator or the self-luminescent element, and selectively drive the electrochromic element, the electrophoretic element, or the electrowetting element; 
an indium tin oxide layer contacting a top surface of the electrochromic element, the electrophoretic element or the electrowetting element; and 

wherein the insulating layer is a continuous insulating layer, wherein the indium tin oxide layer contacts a top surface of the optical modulator or the self-luminescent element
wherein the electrochromic element, the electrophoretic element or the electrowetting element comprises an electrode, and the electrode is separated from the indium tin oxide layer by the insulating layer.

2. (Previously Presented) The display unit according to claim 1, wherein 
the electrochromic element, the electrophoretic element, or the electrowetting element is coupled in parallel to the optical modulator or the self-luminescent element, and the pixel circuit has a first electric current path and 
a second electric current path that intersect each other at a node between the electrochromic element, the electrophoretic element, or the electrowetting element, and the optical modulator or the self-luminescent element, the first electric current path being a path of an electric current flowing through the optical modulator or the self-luminescent element, the second electric current path being a path of an electric current flowing through the electrochromic element, the electrophoretic element, or the electrowetting element.

3. (Previously Presented) The display unit according to claim 1, wherein 

and the electrochromic element, the electrophoretic element, or the electrowetting element, and the optical modulator or the self-luminescent element are provided on a plane parallel to the substrate.

4. (Previously Presented) The display unit according to claim 1, wherein the electrochromic element, the electrophoretic element, or the electrowetting element, and the optical modulator or the self-luminescent element are laminated to each other.
	
5. (Previously Presented) The display unit according to claim 1, wherein the electrochromic element, the electrophoretic element, or the electrowetting element is shared between the plurality of pixels.

6. (Previously Presented) The display unit according to claim 1, wherein the electrochromic element. the electrophoretic element, or the electrowetting element has optical transparency while receiving no voltage, and turns into a black or bluish-black state when receiving a voltage.
	
7. (Original) The display unit according to claim 1, wherein the electrochromic element is in a white or gray state while receiving no voltage, and turns into a black or bluish-black state when receiving a voltage.

8. (Original) The display unit according to claim 1, wherein the electrochromic element has optical reflectivity while receiving no voltage, and turns into a black or bluish-black state when receiving a voltage.

9. (Original) The display unit according to claim I, wherein the electrochromic element has optical reflectivity while receiving a positive voltage, and has optical transparency while receiving no voltage.

10. (Currently Amended) A display unit comprising 
a display panel that includes a plurality of pixels arranged in a matrix, each of the pixels including: 
a self-luminescent element; an electrochromic element, an electrophoretic element or an electrowetting element; 
a pixel circuit configured to selectively drive the self-luminescent element, and selectively drive the electrochromic element, the electrophoretic element or the electrowetting element, and 
a continuous insulating layer covering a top surface and a sidewall of the electrochromic element, the electrophoretic element or the electrowetting element
an indium tin oxide layer, 
wherein the indium tin oxide layer directly contacts the self-luminescent element, and the continuous insulating layer separates the indium tin oxide layer from the top surface of the electrochromic element, the electrophoretic element or the electrowetting element.

11. (Previously Presented) The display unit according to claim 1, wherein the indium tin oxide layer contacts the top surface of the electrochromic element, wherein the indium tin oxide layer contacts the top surface of the self-luminescent element.
12. (Cancelled)

13. (Cancelled)
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display unit and specifically including “wherein the electrochromic element, the electrophoretic element or the electrowetting element comprises an electrode, and the electrode is separated from the indium tin oxide layer by the insulating layer.”
In regards to claim 11, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display unit and specifically including “an indium tin oxide layer, wherein the indium tin oxide layer directly contacts the self-luminescent element, and the continuous insulating layer separates the indium tin oxide layer from the top surface of the electrochromic element, the electrophoretic element or the electrowetting element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/19/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622